Order entered October 25, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01385-CV

                       ANTHONY LEEARTIS HALL, Appellant

                                            V.

     OBINNA CHINEMEREM NJOKU D/B/A ALWAYS INSURANCE AGENCY
              AND ALL-WAYS INSURANCE GROUP, Appellee

                    On Appeal from the County Court at Law No. 2
                                Dallas County, Texas
                        Trial Court Cause No. CC-09-02988-B

                                        ORDER
      The Court GRANTS appellant’s October 23, 2013 motion to extend time to file his brief.

We ORDER appellant to file his brief by NOVEMBER 8, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE